Exhibit 10.1

 

SHARE PURCHASE AGREEMENT

 

 

THIS AGREEMENT dated as of 6TH day of October, 2014

 

B E T W E E N:

 

 

 

GREENESTONE HEALTHCARE CORPORATION

A Corporation registered in the state of Colorado

(Hereinafter referred to as “Vendor”)

 

- and -

 

JAINTHEELAL PAREKH MEDICINE PROFESSIONALCORPORATION

A Corporation registered in the Province of Ontario

(Hereinafter called the “Purchaser”)

 

 

WHEREAS the Vendor is the owner of all of the shares (the “Shares”) of 1816191
Ontario Ltd. (the “Company”) and wishes to sell 100% of the Shares to the
Purchaser;

 

AND WHEREAS the Company owns and operates endoscopy clinics in three locations
in the province of Ontario (the “Clinics”) and more particularly described in
the attached Schedule A;

 

AND WHEREAS the Company is indebted to the Vendor for the amount of
$1,250,000.00 and which loan is secured against the Clinics (the “Collateral
Loan”);

 

NOW THEREFORE in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency whereof each
of the parties hereto hereby acknowledges, the parties hereto covenant and agree
as follows:

 

 

 

ARTICLE ONE

DEFINITIONS

Section 1.01. In this Agreement the following terms shall have the following
meanings:

"Closing Date" or "Closing" means October 15th, 2014 or such later date as the
parties may agree to in writing or as may be provided for herein;

 



“Signing Date” means the 6th day of October, 2014 or such later date on which
this Agreement has been signed;

 

"Dollars" means Canadian dollars;

 

"Interest Rate" means the "prime rate" offered by the Toronto Dominion Bank from
time to time, plus 2% per annum;

 

 

 



 

 



ARTICLE TWO

PURCHASE AND SALE OF REAL PROPERTY

 

Section 2.01 The Purchaser hereby purchases and Vendor hereby sell the Shares
for the consideration and subject to the terms and conditions hereinafter set
forth, effective on the Closing Date.

 

Section 2.02 The following shall be the terms of payment for the Shares:

 

a)the Purchase Price (the “Purchase Price”) payable for the Shares shall be an
amount equal to $10.00 and is dependent on the following conditions being met:

 

i)Purchaser agrees that he will pay off the Collateral Loan within six months of
the Closing Date together with unpaid interest;

 

ii)Purchaser my pay $250,000.00 of the Collateral Loan by submitting for
cancellation 3,000,000 shares of the Vendors common stock and $1,000,000 dollars
in cash and/or cancellation of related party debt owed to the purchaser and/or
Jaintheelal Parekh.

 

iii)Purchasers payment to the Vendor will clear the title to the Property;

 

iv)Purchaser will forward all receivables for work performed by the Doctors
prior to the closing date immediately upon receipt of such receivables from
OHIP.

 

v)Vendor will pay all Vendor payables for all debts incurred by the company up
to and including the closing date.



 

 

b)This entire agreement shall be conditional upon the payments described in a)
above being made by the Purchaser by March 31, 2015

 

ARTICLE THREE

REPRESENTATIONS AND WARRANTIES OF THE VENDOR

 

Section 3.01 Vendor represents and warrants to the Purchaser as follows.

 

a)the Vendor is the registered and beneficial owner of the Shares as set forth
in the recitals, and as of Closing;



c)The Vendor knows of no claim, action, proceeding or investigation pending or
threatened which places in question the validity or enforceability of this
agreement;

 

d)The Board of Directors of the Company have authorized the sale of the Shares;

 

e)the Company is duly incorporated and organized under the laws of Ontario and
is duly authorized and licensed to own its properties and to carry on its
business in Ontario as currently performed;

 

f)The Vendor represents and warrants, which warranty is LIMITED to the best of
their knowledge and belief, after reasonable enquiry, that the Property of the
Company, does not have any toxic, hazardous, dangerous or potentially dangerous
substances or conditions in the soil. Non of the representations set out in this
Agreement will merge on closing and shall survive and in the event that The
Vendor breaches this warranty, and in addition to any other remedies at law,
including the right of set-off, the Purchaser may have, The Vendor agrees to
indemnify the Purchaser against any such liabilities relating to the property
including but not limited to any liability for cleanup or any hazardous
substances on or under the property and any all other costs and expenses
associated therewith.



 

 





ARTICLE FOUR

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Section 4.01 The Purchaser represents and warrants to The Vendor that:

 

a)the Purchaser has been duly incorporated and organized and is validly
subsisting under the laws of the Province of Ontario with full corporate power
and authority to enter into and perform this agreement and this agreement
constitutes a legal, valid and binding obligation of the Purchaser enforceable
in accordance with its terms;



 

b)the Purchaser knows of no action, claim, proceeding or investigation pending
or threatened which places in question the validity or enforceability of this
agreement.

 

c)The Purchaser agrees that all employees will remain employed by the Company
and that the Vendor is in no way liable for any severance costs of any of the
employees as a result of their employment prior to October 15, 2014 or any time
after that.

 

d)The Purchaser agrees to adjust on the payment of the Collateral Loan any
surplus or deficit after setting off any payables owing as of October 15, 2014
against any receivables collected for revenue earned prior to October 15, 2014.

 

e)The Purchaser agrees to enter into a sublease agreement for the use of 4
offices and 4 parking spaces by the Vendor for a period of no less than 6 months
from the date of closing.



 

ARTICLE FIVE

COVENANTS OF THE VENDOR

 

Section 5.01 The Vendor covenants as follows:

 

a)All necessary steps and proceedings shall be taken to validly carry out the
transaction herein contemplated including, without limitation, providing an
affidavit confirming the truth of the Vendor representations and warranties
hereunder on Closing and also providing evidence of the approval of the board of
directors for the Company of the transactions contemplated herein, as necessary;

 

b)The Vendor shall provide the opinions of its corporate counsel, that the Real
Property transferred to the Purchaser shall be free from all encumbrances and
title shall be clear;

 

c)All of the covenants and warranties of the Vendor shall not merge on closing.

 

ARTICLE SIX

COVENANTS OF THE PURCHASER

 

Section 6.01 The Purchaser covenants as follows:

 

a)the Purchaser shall cause all necessary steps and corporate proceedings to be
taken to effectively and validly carry out the transaction herein contemplated
and also providing evidence of the approval of the board of directors for the
Purchaser of the transactions contemplated herein, as necessary;



 

 



ARTICLE SEVEN

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASER AND THE VENDOR

 

Section 7.01 The Purchaser’s obligations under this agreement are subject to the
fulfillment on or prior to the Closing Date of the following conditions:

 

a)all the representations and warranties herein of The Vendor shall be true on
and as of the Closing Date with the same effect as though they had been made on
and as of the Closing Date and The Vendor shall have provided the corporate
opinions described in Article Five hereof;

 

b)The Vendor shall have complied with all of the covenants to be complied with
by The Vendor as set forth herein;

 

 

Section 7.02 The Purchaser obligations under this agreement are subject to the
fulfillment on or prior to the Closing Date of the following conditions:

 

a)all the representations and warranties herein of the Purchaser shall be true
on and as of the Closing Date with the same effect as though they had been made
on and as of the Closing Date and the Purchaser shall have provided the
corporate opinion described in Article Six hereof; and

 

b)the Purchaser shall have complied with all covenants to be complied with by
the Purchaser as set forth herein.

 

ARTICLE EIGHT

CLOSING AND ADJUSTMENTS

 

Section 8.01 The purchase and sale of the Real Property shall be completed in
the offices of the Purchaser on October 15, 2014 or at such other place, date or
time as may be mutually agreed to in writing by the parties hereto (the “Closing
Date” or the “Date of Closing”).

 

Section 8.02 On Closing The Purchaser will deliver to the Purchaser a full list
of assets and inventory belonging to the Company and a full list of Employees
currently employed by the Company.

 

Section 8.03 The Vendor will execute a new share certificate in the name of the
Purchaser which shall represent 100% of the ownership of the Company and the
share certificate shall be held in trust by the Vendor's lawyer until such time
as the Collateral Loan is paid in full. .

 



 

ARTICLE NINE

POST CLOSING

 

Section 9.01

 

a)Each of The Vendor' and the Purchaser’s representations and warranties herein
are intended to survive the closing of this transaction and not merge.

 

b)The Vendor hereby jointly and severally agree to indemnify and hold harmless
the Purchaser from any claim, liability, obligation, cost or other expenditure
(collectively a "Claim") which may result to the Purchaser as a result of any
Vendor breaching any representation, warranty or covenant in this Agreement and
further agrees to reimburse the Purchaser for any Claim forthwith upon demand.
In addition to any other remedy at law to enforce the indemnification heretofore
set out, shall be the right of set-off.



 

 

 

c)The Purchaser hereby agrees to indemnify and hold harmless The Vendor from any
claim, liability, obligation, cost or other expenditure (collectively a "Claim")
which may result to The Vendor as a result of the Purchaser breaching any
representation, warranty or covenant in this Agreement and further agrees to
reimburse The Vendor for any Claim forthwith upon demand.

 

ARTICLE TEN

MISCELLANEOUS

 

Section 10.01

 

a)Notice. The parties agree that any notice to be given under this agreement may
be sent by prepaid mail, or personal delivery to the following addresses. Such
notice shall be deemed delivered on the day of personal delivery, and five days
after mailing.

 

To The Vendor

 

Attention: Shawn Leon, President

GreeneStone Healthcare Corporation

5734 Yonge Street, Suite 300

Toronto, Ontario

M2M 4E7

 

To the Purchaser

 

Attention: Dr. Jaintheelal Parekh, President

Jaintheelal Parekh Medicine Professional Corporation

3 Braid Place

Guelph, Ontario

N1G 1W9

 

b)Survival All representations and warranties and indemnities made by the
parties herein or pursuant hereto shall speak as of the Closing Date and shall
survive the Closing Date.

 

c)Governing Law This agreement shall be construed and interpreted in accordance
with the laws of the Province of Ontario and the laws of Canada in force therein
and the parties agree to submit any dispute arising out of this agreement to the
courts of such Province.

 

d)Further Assurances The parties hereto agree to sign or execute all such other
deeds and documents and do such other things as may be necessary or desirable
for more completely and effectually carrying out the terms and intention of this
agreement.

 

e)Successors and Assigns This agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns,
provided that this agreement shall not be assigned by either party without the
express written consent of the other party. The obligations of The Vendor
hereunder shall be joint and several.

 

f)Time shall be of the essence of this agreement.

 

 

 



g)Entire Agreement. This Agreement is intended to represent the entire agreement
between the parties. Without limiting the generality of the foregoing, the
parties agree that this Agreement supersedes and replaces any other previous
agreement or expression of intent between the parties, and in the event of any
conflict between any other document and this Agreement, this Agreement shall
govern.

 

h)This Agreement may be signed in Counterpart and by Faxed copy, and shall be
binding on any party so signing. The parties agree to exchange original executed
copies as soon as possible thereafter.

 

 

 

 

 

 

 

IN WITNESS WHEREOF the parties hereto have executed and delivered this agreement
as of the time and date first above written.

 

SIGNED SEALED AND DELIVERED;

 

 

 





  JAINTHEELAL PAREKH MEDICINE PROFESSIONAL COPRPORATION           /s/Jaintheelal
Parekh                                         GREENESTONE HEALTHCARE
CORPORATION           /s/Shaw Leon     Shawn Leon, President  



 

 



 

 



 

 

 

 

 

 

 

Schedule “A”

 

CLINICS

 

5734 Yonge Street, Suite 300, Toronto

 

804 Broadview Avenue, Toronto, Ontario

 

670 Bay Street, Toronto, Ontario

 



 

 